Being in full accord with the treatment given in this case by Mr. Justice LIVINGSTON, I wish to add that the rule of this class of cases (Weatherly v. Medical  Surgical Society of Montgomery County, 76 Ala. 567, and Chapman v. American Legion, Ala.Sup., 14 So. 2d 225, *Page 142
147 A.L.R. 5851) are not subject to the rule as to necessary parties indicated in the opinion of the majority. The difference between proper parties and necessary parties to a bill is well recognized by all the courts. If a proper party conceives that his rights are being dealt with, a remedy is by way of intervention.
1 244 Ala. 553.